Citation Nr: 0022606	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  00-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
injury with traumatic arthritis, currently evaluated as 30 
percent disabling.

2.  Entitlement to a separate evaluation in excess of 20 
percent for left knee instability.  

3.  Entitlement to service connection for gouty arthritis, 
multiple joints, as secondary to the service-connected left 
knee injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
January 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 1999 the Board dismissed the veteran's claim for an 
increased rating for his left knee disability, concluding 
that a timely appeal had not been submitted; however, 
evidence was subsequently received which indicated that the 
veteran had indeed submitted a timely appeal.  

In August 1999 the Board remanded the issues of entitlement 
to an increased evaluation for a left knee injury and service 
connection for gouty arthritis for further development, and 
they have since been returned for further appellate review.  

In February 2000 the RO continued its 30 percent evaluation 
for the left knee disability and granted a separate 
evaluation of 20 percent for left knee instability.  

While the RO indicated that the grant of a combined 40 
percent rating represented the maximum possible benefit on 
appeal, the veteran has not indicated satisfaction with the 
decision, and he has also made a relatively general request 
for a hearing before the Board at the RO.  Therefore, the 
Board is of the opinion that the issues of entitlement to an 
increased evaluation for a left knee disability remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran requested a hearing before 
a travel Member of the Board in February 2000.  In June 2000 
the veteran was requested to clarify whether he still wanted 
to attend a hearing, and which type he would like to attend.  
It advised him that if he did not respond, it would be 
assumed that he still wanted a hearing before a Member of the 
Board at the RO.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107(b) 
(West 1991 & Supp. 2000).

Under the circumstances, the Board remands the above issues 
to the RO for the following action:  

The veteran should be scheduled to appear 
at a personal hearing before a travel 
Member of the Board sitting at the RO as 
soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeals at that 
time.  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


